DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of the claim limitations “demodulating the pulse width modulation signal; 
comparing, by the at least one comparator, a first signal with a second signal, wherein the first signal represents the demodulated pulse width modulation signal, and wherein the second signal represents a rotational speed or a rotational angle of the electrical machine and/or a current intensity of the electrical machine; and
 generating an error signal based on the comparing, and  
determining the incorrect operating state of the electrical machine based on the error signal.” with regards to claim 1. 
Claim 11 is an apparatus claim which has similar limitations.
Examiner believes that Applicant’s arguments in the Remarks dated 4/4/2022 are persuasive and the limitations of claim 1 are neither inherent nor obvious. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
8/18/2022
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846